DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/15/2021 has been entered. Claims 1-5, 8, and 9 remain pending in the application. The applicant’s amendments to the claims have overcome the 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takaya (US Pub No. 2017/0119332).
Regarding claim 1, Takaya teaches a medical image diagnosis apparatus comprising (figure 1, element 1, see paragraph 0022): processing circuitry configured to (figure 1, element 
set one or more puncture paths to be used when a puncture needle is inserted into subject, on a basis of the volume data (see paragraph 0030); 
obtain an imaged range that is related to the subject and is to be used by a second image taking apparatus when the device is inserted into the subject (see paragraphs 0032 and 0038, ex: mask image)
Evaluate the one or more insertion paths by comparing the set puncture paths with the imaged range (see paragraph 0078); 
and present a first puncture path excluding a puncture path that is positioned outside the imaged range, or a second puncture path within the imaged range (see paragraph 0064). 

Regarding claim 3, Takaya teaches The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry is configured (figure 1, element 109, see paragraph 0022) to set two or more of the puncture paths (see paragraph 0030); extract the second puncture path within the imaged range, from among the two or more puncture paths (see paragraph 0078), and present the second puncture path (See paragraphs 0030 and 0026, ex: The process performed by the X-ray diagnostic apparatus 1 is a sequence of processes related to the road-mapping function such as acquiring X-ray images, calculating a route, and displaying the route on the mask image of the roadmap)



Regarding claim 9, Takaya teaches the medical image diagnosis apparatus according to claim 1, wherein the processing circuitry is configured (figure 1, element 109, see paragraph 0022) to present, in an identifiable manner, the first or second puncture path and the puncture path that is positioned outside the image range (see paragraphs 0064 and 0086).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya (US Pub No. 2017/0119332) in the view of Kasaoka (US Pub No. 2017/0245826). 


However Takaya failed to explicitly teach obtaining a movable range of the arm.
Kasaoka, in the same field of endeavor in the subject of X-Ray diagnostic apparatus teaches a movable range of the arm (see paragraph 0063, ex: movable range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takaya to incorporate the teachings of Kasaoka to provide a movable range or the arm. Doing so will help determining if the arm is positioned at the moving limit in the moving direction specified by an operator. Therefore, would result in more accurate imaging.

Regarding claim 5, Takaya teaches The medical image diagnosis apparatus according to claim 1 (figure 1, element 1, see paragraph 0022), wherein the second image taking apparatus is an X-ray diagnosis apparatus including a second arm (figure 1, element 105, paragraph 0024), the processing circuitry is configured (figure 1, element 109, see paragraph 0022), to extract, the puncture path that is positioned outside the imaged range, from the one or more puncture paths to a target site (see paragraph 0064).

Kasaoka in the same field of endeavor in the subject of X-Ray diagnostic apparatus teaches obtain information about a movable range and a reference range of the arm, extract, on a basis of the information about the movable range (see paragraph 0063, ex: movable range) and the interference range of the arm (see paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takaya to incorporate the teachings of Kasaoka to provide information about a movable range and a reference range of the arm, extract, on a basis of the information about the movable range and the interference range of the arm. Doing so will help determining if the arm is positioned at the moving limit in the moving direction specified by an operator. Also, the interference range will avoid the interference of the arm with the tabletop. 

Regarding claim 8, Takaya teaches The medical image diagnosis apparatus according to claim 5, wherein the processing circuitry is configured (figure 1, element 109, see paragraph 0022)  Extract, by using the information about the imaged range, the puncture path that is positioned outside the imaged range, from the one or more puncture paths to the target site (see paragraphs 0064 and 0086).
However Takaya failed to explicitly teach obtaining information about a position, during a puncture procedure, of a practitioner who performs the puncture procedure on the subject. 
b be configured with a stereo camera constituted of multiple optical cameras to calculate a position of an operator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takaya to incorporate the teachings of Kasaoka to provide information about a position, during a puncture procedure, of a practitioner who performs the puncture procedure on the subject. Doing so will help estimating the position of the puncture needle based on the position of the practitioner. 

Response to Arguments
Applicant’s arguments, see page 7, filed on 03/15/2021, with respect to 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of the claims has been withdrawn. 
Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. The applicant argued that Takaya and Kasaoka didn’t teach the following: 
Processing circuitry configured to ...
set one or more puncture paths to be used when a puncture needle is inserted into the subject, on a basis of the volume data; 
obtain an imaged range that is related to the subject and is to be used by a second image taking apparatus when the puncture needle is inserted into the subject; 
evaluate the one or more puncture paths by comparing the set puncture paths with the imaged range;
 and present a first puncture path excluding a puncture path that is positioned outside the imaged range, or a second puncture path within the imaged range.
However, Takaya disclosed most of the above limitations. Takaya’s invention disclosed:
Processing circuitry configured (in figure 1, element 109, paragraph 0022)
set one or more puncture paths to be used when a puncture needle is inserted into the subject, on a basis of the volume data (paragraph 0030; ex: The process performed by the X-ray diagnostic apparatus 1 is a sequence of processes related to the road-mapping function such as acquiring X-ray images, calculating a route, and displaying the route on the mask image of the roadmap.)
obtain an imaged range that is related to the subject and is to be used by a second image taking apparatus when the puncture needle is inserted into the subject (paragraphs 0032 and 0038; the applicant indicated that the second image taking apparatus is the same as the first image taking apparatus (applicant’s spec, page 10);
evaluate the one or more puncture paths by comparing the set puncture paths with the imaged range; (Paragraph 0078, ex: The processing circuitry 109 may also calculate a plurality of routes when the route is not determined at Step S208. To explain using an example, the processing circuitry 109 may calculate a difference 109 may calculate a plurality of routes. The processing circuitry 109 may also be configured to receive an operation for selecting one of a plurality of calculated routes)
and present a first puncture path excluding a puncture path that is positioned outside the imaged range, or a second puncture path within the imaged range (paragraph 0064; ex: display only the calculated route in the mask image for the roadmap. By displaying the route to the treatment site in an easy-to-understand manner, without displaying the blood vessel image other than the target route, the X-ray diagnostic apparatus 1 according to the first embodiment can improve the efficiency of the procedure, even when the blood stream is complicated. Also, it can be seen in the figure that the puncture route is within the imaged range).
Therefore, the arguments regarding the 35 USC rejection 102 and 103 of the claims are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 20160296195, to ABE, in the subject of X-Ray diagnostic apparatus.
US Pub No. 20160073998, to Shima, in the subject of X-Ray diagnostic apparatus.
US Pub No. 20150351712, to Ohishi, in the subject of X-Ray diagnostic apparatus.
US Pub No. 20150250442, to Kojima, in the subject of X-Ray image diagnostic apparatus.
US Pub No. 20100324413, to Tetsuka, in the subject of X-Ray diagnostic apparatus.
US Pub No. 20090274271, to Pfister, in the subject of X-Ray diagnostic apparatus.
US Pub No. 20050286679, to Sakaguchi, in the subject of X-Ray diagnostic apparatus.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785